3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 11244135. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12-16, 22, 24, 25, 27 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2021/0019489).
	In regard to claims 1 and 28, Cho et al. teach an electronic circuit, adapted to process fingerprint data from a panel including touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to receive touch sensing signals from the touch sensors (element 700); a second circuit, configured to receive fingerprint sensing signals corresponding to at least one fingerprint imprint from the fingerprint sensors via fingerprint sensing lines (element 622); and a control circuit, configured to: determine a touch area according to the touch sensing signals; and select a subset of the fingerprint sensing lines to form a fingerprint sensing zone adapted for a fingerprint sensing operation and including at least one boundary based on the determined fingerprint touch area (elements 700, 613 and 620, paragraphs 264 and 265. The touch controller sends the information to fingerprint controllers), wherein the subset of the fingerprint sensing lines is selectable based on the at least one boundary of the fingerprint sensing zone (fig. 12 and paragraph 270) wherein the fingerprint sensing signals carried on the subset of fingerprint sensing lines are read out by the second circuit at a time (fig. 8, fig. 10, fig. 12 and paragraph 278).
	In regard to claims 2 and 29, Cho et al. teach a switch circuit, coupled to the fingerprint sensing lines and configured to receive the fingerprint sensing signals from the fingerprint sensing lines (element 621), wherein the control circuit controls the switch circuit to select the subset of the fingerprint sensing lines for the fingerprint sensing operation (element 621 and paragraph 269, sensing controller switches on/off sensors as needed), wherein the second circuit comprises a plurality of fingerprint sensing channels coupled to the switch circuit, and the fingerprint sensing channels receive the fingerprint sensing signals from the subset of the fingerprint sensing lines (elements SL and paragraph 98).	
	In regard to claims 10 and 24, Cho et al. teach wherein the determined touch area comprises a center line, and a middle fingerprint sensing line of the subset of the fingerprint sensing lines is located on or near to the center line of the determined touch area (fig. 12, area XY. The middle of that area is the middle of the touched area. The touched area is the finger area).
	In regard to claims 12 and 31, Cho et al. teach wherein the fingerprint sensors are controlled by fingerprint scan lines, and the control circuit is further configured to select a subset of the fingerprint scan lines for the fingerprint sensing operation according to the determined touch area (paragraph 270).
	In regard to claims 14 and 27, Cho et al. teach wherein the fingerprint sensing zone covers at least a portion of the at least one fingerprint image comprising sufficient fingerprint features to support a fingerprint identification operation (paragraph 292).
	In regard to claim 15, Cho et al. teach an electronic device, comprising: a panel comprising touch sensors and fingerprint sensors; and an electronic circuit coupled to the panel and adapted to receive touch sensing signals from the touch sensors (element 700) and receive fingerprint sensing signals corresponding to at least one fingerprint image from the fingerprint sensors via fingerprint sensing lines of the panel (element 622); wherein the electronic circuit comprises a control circuit, and the control circuit is configured to determine a fingerprint touch area according to the touch sensing signals and select a subset of fingerprint sensing lines to form a fingerprint sensing zone adapted for a fingerprint sensing operation according to the determined fingerprint touch area (elements 700, 613 and 620, paragraphs 264 and 265. The touch controller sends the information to fingerprint controllers), wherein each of the fingerprint sensing lines in the subset of fingerprint sensing lines is selected based on a boundary of the fingerprint sensing zone (fig. 12) wherein the fingerprint sensing signals carried on the subset of fingerprint sensing lines are read out by the second circuit at a time (fig. 8, fig. 12 and paragraph 278).
	In regard to claim 16, Cho et al. teach wherein the electronic circuit further comprises: a first circuit, configured to receive the touch sensing signals from the touch sensors (element 700); a second circuit, configured to receive the fingerprint sensing signals from the fingerprint sensors via the fingerprint sensing lines (elements 622); and a switch circuit, coupled to the fingerprint sensing lines and configured to receive the fingerprint sensing signals from the fingerprint sensing lines (element 621), wherein the control circuit controls the switch circuit to select the subset of the fingerprint sensing lines for the fingerprint sensing operation (element 621 and paragraph 269, sensing controller switches on/off sensors as needed), wherein the second circuit comprises a plurality of fingerprint sensing channels coupled to the switch circuit, and the fingerprint sensing channels receive the fingerprint sensing signals from the part of the fingerprint sensing lines (lines SL1 connected to elements 622. Channels are inside element 620).
	In regard to claim 25, Cho et al. teach wherein the panel comprises: a scan circuit, configured to control the fingerprint sensors by fingerprint scan lines, and the control circuit is further configured to select a subset of fingerprint scan lines for the fingerprint sensing operation according to the determined fingerprint touch area (element 610).
	In regard to claim 30, Cho et al. teach wherein the switch circuit comprises a plurality of switches, and the step of controlling the switch circuit to select the subset of fingerprint sensing lines for the fingerprint sensing operation comprises: controlling the switch circuit to turn on a subset of the plurality of switches corresponding to the subset of fingerprint sensing lines; and controlling the switch circuit to turn off the rest of the plurality of switches corresponding to the rest of the fingerprint sensing lines that is not selected (paragraph 269).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9, 17, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Kim et al. (US 2020/0241722).
In regard to claims 3 and 17, Cho et al. teach all the elements of claim 3 except wherein a number of the fingerprint sensing lines is larger than a number of the fingerprint sensing channels (Cho et al. teach the same number of sensing lines and channels).
Kim et al. teach wherein a number of the fingerprint sensing lines is larger than a number of the fingerprint sensing channels (fig. 4 element 133 and paragraph 63, one sensing receiving circuit per group).
The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the grouped sensing lines of Kim et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the grouped sensing lines of Kim et al. because activating only a single group of sensors would reduce noise.
In regard to claims 4 and 18, Cho et al. teach wherein the switch circuit comprises a plurality of switches, the control circuit controls the switch circuit to turn on a subset of plurality of switches corresponding to the subset of fingerprint sensing lines coupled to the fingerprint sensing lines to establish coupling between the subset of fingerprint sensing lines and the fingerprint sensing channels for the fingerprint sensing operation (elements 621 and paragraphs 269 and 270).
In regard to claim 5, Cho et al. teach wherein the control circuit controls the switch circuit to turn off ones of the plurality of switches corresponding to the remaining of the fingerprint sensing lines that are not selected (paragraph 64, disconnect in second control circuit).
In regard to claims 9 and 23, Kim et al. teach wherein the control circuit controls the second circuit to sense a plurality of fingerprint images and the fingerprint sensing channels are grouped into a plurality of groups, and each of the groups receives the fingerprint sensing signals of the corresponding fingerprint image (fig. 4 and paragraphs 63 and 64. Each receiving circuit is a part of which there are a plurality. Each receiving circuit receives different images).
Claims 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Djordjev et al. (US 2014/0354596).
	In regard to claims 6 and 19, Cho et al. teach all the elements of claim 6 except wherein the electronic circuit is implemented in a single semiconductor chip.
	Djordjev et al. teach wherein the electronic circuit is implemented in a single semiconductor chip (paragraph 78).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the chip packages of Djordjev et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the chip packages of Djordjev et al. because one of ordinary skill in the art would recognize that the use of a single or multiple chip packages would work equally as well and are a matter of cost and design choice.
In regard to claims 7 and 20, Djordjev et al. teach wherein the electronic circuit is implemented in at least two semiconductor chips, wherein the at least two semiconductor chips comprise a first semiconductor chip and a second semiconductor chip, wherein a first semiconductor chip comprises the first circuit and a second semiconductor chip comprises the second circuit (paragraph 78, Djordjev et al. teach drivers can share a single chip or have separate chips).
	In regard to claims 8 and 21, Cho et al. and Djordjev et al. teach all the elements of claims 8 except wherein the first semiconductor chip further comprises at least a part of the control circuit and the second semiconductor chip further comprises the switch circuit (Djordjev et al. teach different chips for different circuits but not this specific arrangement).
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. and Djordjev et al. with separate chips for the control circuit and switch circuit.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. and Djordjev et al. with separate chips for the control circuit and switch circuit because one of ordinary skill in the art would recognize that the use of separate chips for the control circuit and switch circuit would work equally as well and are a matter of cost and design choice.
Claims 13 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Hoyos et al. (US 2016/0232401).
In regard to claim 13 and 32, Cho et al. teach all the elements of claim 15 except a remapping operation.
Hoyos et al. teach a remapping operation (paragraph 109).
The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the remapping operation of Hoyos et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the remapping operation of Hoyos et al. because it would improve feature extraction.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Uchida et al. (US 2021/0012082).
In regard to claim 26, Cho et al. teach all the elements of claim 16 except wherein the fingerprint sensors comprise a plurality of optical fingerprint sensors distributed in the panel.
Uchida et al. teach wherein the fingerprint sensors comprise a plurality of optical fingerprint sensors distributed in the panel (figs. 3 and 4).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the optical sensors of Uchida et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the optical sensors of Uchida et al. because optical sensors would work equally as well as the sensors of Cho et al. and would provide predictable results.
Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. Applicant argues on page 11 that fig. 10 of Cho is not related to fingerprint sensing. Element Tx and paragraph 193 show fig. 10 is used to describe fingerprint sensing.
Applicant continues to argue that Cho fails to teach reading out the sensing signals at a time. Fig. 8 of the prior art shows reading out three fingerprint sensing lines at the same time. See paragraph 152.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623